DETAILED ACTION
Claims 1-20 are considered in this office action. Claims 1-20 dated 12/05/2019 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
3. The IDS filed with the office dated 11/25/2020 and 12/05/2019 have been considered by the examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9, 11-13, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hemes (US2017/0137026) in view of Huber (DE102016006870A1) and here in after will be referred as Hemes and Huber respectively. 

Regarding Claim 1, Hemes teaches a controller (#10 VCU) comprising: at least one processor (VCU) configured to: receive, 10 receives a plurality of signals, represented generally at 16 and 17, which are received from a plurality of vehicle sensors and are representative of a variety of different parameters associated with vehicle motion and status”) ; 
determine, based on the measurement data, a condition of usage of the vehicle (Para [0079] Line 5-9 : “As described in further detail below, the signals 16, 17 provide, or are used to calculate, a plurality of driving condition indicators (also referred to as terrain indicators) which are indicative of the nature of the condition in which the vehicle is travelling.”); 
select a parameter set from among a plurality of parameter sets based on the determined condition of usage of the vehicle, the plurality of parameter sets corresponding to different 10 determines the most appropriate control mode for the various subsystems on the basis of the terrain indicators, and automatically controls the subsystems accordingly. That is, the VCU 10 determines the most appropriate control mode on the basis of the terrain indicators and automatically causes each of the subsystems 12 to operate in the respective subsystem configuration mode corresponding to that control mode.”). 

Huber teaches receiving data over wireless network and also  transmit, over the wireless network, the selected parameter set to the vehicle to cause application of the selected parameter set on the vehicle ( Para [0019] : “ In the present case, the data collected by the acquisition device 18 can be transmitted to the server 16 in a method step 20 via an, in particular wireless, data connection. It can be provided that a bundling, selection and / or evaluation or pre-evaluation of the recorded data is carried out in the respective motor vehicle 12, 14 which is recording the data. 266 The data transmitted by the motor vehicles 12, 14 are received and evaluated by the server 16.” And Para [0020]: “In a method step 26, the updated map data set 24 is transmitted to the motor vehicles 12, 14 via an, in particular wireless, data connection.”).
Hence It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hemes to incorporate the teachings of Huber to include receiving data over wireless network and also  transmit, over the wireless network, the 
	
Similarly Claims 11 and 17 are rejected on the same rational as Claim 1 above is. 


Regarding Claim 2, Hemes in view of Huber teaches the controller of claim 1, Hemes implicitly discloses wherein the vehicle is initially configured with a first parameter set for a first condition of usage, and wherein the at least one processor is configured to: detect that the determined condition of usage is different from the first condition of usage, wherein the selected parameter set is different form the first parameter set. (Para [0079] Line 1-18: as the vehicle travels on the road …VCU is getting signals from sensors and determine what the road condition is and changes the control mode accordingly). 
Similarly Claims 12 and 20 are rejected on the same rational as Claim 2 above is. 

Regarding Claim 3, Hemes in view of Huber teaches the controller of claim 1. Huber also teaches wherein the selected parameter set is caused to be applied on the vehicle and overrides a previously configured parameter set at the vehicle (Para [0020] L275-278 : “In a method step 26, the updated map data set 24 is transmitted to the motor vehicles 12, 14 via an, in particular wireless, data connection.”). 
Similarly Claim 13 is rejected on the same rational as Claim 3 above is. 

Regarding Claim 4, Hemes in view Huber teaches the controller of claim 1, Hemes also teaches wherein the selecting and transmitting are unsupervised and without input from any human user 

 Regarding Claim 5, Hemes in view of Huber teaches the controller of claim 1, Hemes also teaches wherein the causing of the application of the selected parameter set on the vehicle is responsive to confirmation by a human user (Para [0092] Line 6-9 “Alternatively, the vehicle subsystems 12 may be operated in a given subsystem control mode according to a manual user input (in a “manual mode” or “manual condition” of operation of the VCU 10) via the HMI module 32. Thus the user determines in which subsystem control mode the subsystems will be operated by selection of a required system control mode (operating mode). “).

Regarding Claim 9, Hemes in view of Huber teaches the controller of claim 1, Hemes also teaches wherein the different conditions of usage of the vehicle comprise different terrains over which the vehicle is to be operated, wherein the plurality of parameter sets control adjustment of one or more respective adjustable elements of the vehicle for the respective different terrains, and the sensor is a terrain sensor to detect a condition or type of terrain over which the vehicle travels (See at least Para [0079] Line 1-18: “As described in further detail below, the signals 16, 17 provide, or are used to calculate, a plurality of driving condition indicators (also referred to as terrain indicators) which are indicative of the nature of the condition in which the vehicle is travelling. One advantageous feature of some embodiments of the present invention is 10 determines the most appropriate control mode for the various subsystems on the basis of the terrain indicators, and automatically controls the subsystems accordingly.”). 

Regarding Claim18, Hemes in Huber teaches the non-transitory machine-readable storage medium of claim 17, Hemes also teaches wherein the measurement data from the sensor is selected from among a measured temperature, a measured altitude, a detected condition of a terrain, a distance traveled, and a detected load (See at least Para [0079] L 1-18).

Claims 6, 7, 10, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hemes in view of Kedar-Dongarkar et al. (US 2012/0323413) and herein after will be referred as Kedar-Dongarkar. 

Regarding Claim 6, Hemes in view of Hubar teaches the controller of claim 1, Hemes may not expressly teaches wherein the different conditions of usage of the vehicle comprise different temperatures of environments in which the vehicle is to be operated, wherein the plurality of parameter sets control adjustment of one or more respective adjustable elements of the vehicle for the respective different temperatures, and the sensor is a temperature sensor.
Kedar-Dongarkar teaches the different conditions of usage of the vehicle comprise different temperatures of environments in which the vehicle is to be operated, wherein the plurality of parameter sets control adjustment of one or more respective adjustable elements of the vehicle for the respective different temperatures, and the sensor is a temperature sensor (at least para. [0039], “ACSC 31 can temporarily alter the programming based on input from external data sources 35 (e.g., traffic data, temperature, or weather conditions) (step 77).”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hemes and Huber to incorporate the teachings of Kedar-Dongarkar to include the different conditions of usage of the vehicle comprise different temperatures of environments in which the vehicle is to be operated, wherein the plurality of parameter sets control adjustment of one or more respective adjustable elements of the vehicle for the respective different temperatures, and the sensor is a temperature sensor . Doing so would further optimize the safety of the driving operation of vehicle. 
	

 Regarding Claim 7, Hemes teaches the controller of claim 1, Hemes may not expressly teaches wherein the different conditions of usage of the vehicle comprise different altitudes at which the vehicle is to be operated, wherein the plurality of parameter sets control adjustment of one or more respective adjustable elements of the vehicle for the respective different altitudes, and the sensor is an altitude sensor.
Kedar-Dongarkar teaches the different conditions of usage of the vehicle comprise different altitudes at which the vehicle is to be operated, and wherein the plurality of parameter sets control adjustment of one or more respective adjustable elements of the vehicle for the respective different altitudes (, at least para. [0035], “...navigation data can be logged as well from navigation elements 33 or navigation system 32, storing data such as elevation, grade, heading, location, speed limit, or the like (step 62). ”).

Regarding Claim 10, Hemes teaches the controller of claim 1, Hemes may not expressly teaches wherein the different conditions of usage of the vehicle comprise different travel distances of the 
Kedar-Dongarkar teaches the different conditions of usage of the vehicle comprise different expected travel distances of the vehicle, and wherein the plurality of parameter sets control adjustment of one or more respective adjustable elements of the vehicle for the respective different expected travel distances (See at least para. [0029], “The adaptive charge sustaining methodology can be used to deliberately constrain battery power based on the distance to be driven and the type of route to be taken. ”).

Regarding Claim 14, Hemes in view of Hyde teaches the method of claim 11. Hemes may not expressly teaches wherein causing the application of the first parameter set on the vehicles in the first subset configures a setting of one or more adjustable elements of engines of the vehicles in the first subset. 
Kedar-Dongarkar teaches causing the application of the first parameter set on the vehicles in the first subset configures a setting of one or more adjustable elements of engines of the vehicles in the first subset ( See at least Para. [0029], “The adaptive charge sustaining methodology can be used to deliberately constrain battery power based on the distance to be driven and the type of route to be taken. This strategy enhances the charge depletion mode range of the vehicle by allowing the system to turn the IC engine on (switch to charge sustaining mode) more aggressively during portions of the route where it would be more efficient to use the IC engine instead of the electric propulsion system.”).

Regarding Claim 16, Hemes in view of Hyde teaches the method of claim 11. Hemes may not expressly teaches causing the application of the first parameter set on the vehicles in the first subset configures a setting of one or more of: tires of the vehicles in the first subset, brakes of the vehicles in the first subset, adjustable aerodynamic shrouds of the vehicles in the first subset, or valves of the vehicles in the first subset. 
Kedar-Dongarkar teaches causing the application of the first parameter set on the vehicles in the first subset configures a setting of one or more of: tires of the vehicles in the first subset, brakes of the vehicles in the first subset, adjustable aerodynamic shrouds of the vehicles in the first subset, or valves of the vehicles in the first subset (See at least para. [0032], “A regenerative braking system 28 is installed on wheels 24/26 to provide electric power to battery system 8 as the vehicle's brakes are engaged. Battery system 8 can also draw supplemental charge via a generator 3 driven by the IC engine 2. ”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hemes in view of Huber and in further view of Hyde (US9079505) and here in after will be referred as Hyde. 

Regarding Claim 8, Hemes in view of Huber teaches the controller of claim 1, Hemes may not expressly teaches wherein the different conditions of usage of the vehicle comprise different planned loads of the vehicle, wherein the plurality of parameter sets control adjustment of one or more respective adjustable elements of the vehicle for the respective different planned loads, and the sensor is a load sensor to sense a load of the vehicle. 

Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate the database information collection of Hyde into the system of Hemes for the purpose of considering all critical factors contributing to vehicle/platform operation/efficiency.

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hemes in view of Huber and in further view of Kelly et al. (US9908528) and here in after will be referred as Kelly. 

Regarding Claim 15, Hemes in view of Huber teaches the controller of claim 11, Hemes may not expressly teach wherein the transmitting of the selected parameter set is to cause configuration of a tire pressure of the vehicle.
Kelly teaches wherein the transmitting of the selected parameter set is to cause configuration of a tire pressure of the vehicle (Col. 25 Line 38-48“For example to allow time for a change in ride height or tyre pressure or any other suitable parameter, to ensure that the vehicle is travelling with a configuration appropriate to the prevailing terrain. Thus in the event a vehicle encounters relatively rough terrain the speed control system may stop the vehicle or reduce speed in order to allow ride height adjustment and/or tyre pressure adjustment. In some embodiments the speed control system may reduce vehicle speed rather than stopping the vehicle in order to reduce a risk that the vehicle loses traction and becomes stuck.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hemes and Huber to incorporate the teachings of Kelly to include the transmitting of the selected parameter set is to cause configuration of a tire pressure of the vehicle. Doing so would optimize the safety of the vehicle operation. 
	

Similarly Claim 19 is rejected on the same rational as Claim 15 above is. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218.  The examiner can normally be reached on M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668